DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.

This is a non-final office action in response to remarks filed on 8 October 2021.  Claims 1, 3, 8, 10-11, and 14 are amended. Claims 2 and 9 are canceled. No claims are added.  Claims 1, 3, 5, 7-8, 10-12, and 14 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 8 October 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 7-12, and 14 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see remarks pages 6-9, filed 8 October 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 7-12, and 14 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Shastri in view of Keagy and further in view of Agrawal. 
Applicant argued that the prior art of record (in particular Shastri) failed to disclose the amended limitations (see remarks pages 6-9). Applicant explained that Shastri failed to disclose a ranked list of servers that is ranked based on the application’s average rendering performance, however examiner has incorporated an additional reference, Keagy, into the rejection below to teach a ranked list with average application performance. Keagy is relied upon to teach “rendering” performance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri (U.S. Patent Publication 2002/0065922) in view of Keagy et al. (U.S. Patent 8,219,653) and further in view of Agrawal et al. (U.S. Patent Publication 2014/0325054).

Regarding claim 1, Shastri disclosed a method for brokering remote servers performed by a computing device (see Shastri abstract, 0065: selecting server for client-server connection based on current QoS data | Fig. 1, 0022: multimedia distribution system | 0030: choosing between multiple distributed servers for receiving streaming multimedia content), comprising:
receiving performance data from a plurality of remote servers, wherein the performance data comprises a frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Keagy combination below) and indicates rendering performance of a foreground application executed by at least one of the remote servers and streamed from at least one of the remote servers (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server) over a remote desktop connection (see Agrawal combination below);
receiving an indication of a selected application from a first (see Keagy combination below) client (see Shastri 0030: selecting one of multiple distributed servers for streaming multimedia content | 0061: selecting media content to be downloaded and played and establishing a connection with server to receive the selected media content), wherein the computing device is a broker device that is an intermediary between the first client and the remote servers (see Agrawal combination below); and 
directing the first client to at least one of the remote servers based on the performance data measured by the second client (see Keagy combination below) and the selected application (see Shastri 0062, 0067: redirecting the user to an alternate server that has a better performance in order to provide the selected media content), wherein directing the first client to the at least one of the remote servers comprises sending to the first client a list of remote servers with the selected application (see Shastri 0030: users are presented a choice of servers | 0038: presenting users with a list of server IP addresses), wherein the list is ranked based on an average (see Keagy combination below) rendering performance of the selected application (see Shastri 0042: presenting performance information for each server | 0052: determining a server rating by averaging performance data, e.g. frame rate (0040), load, data transfer, bandwidth, etc. (0051)).

Shastri did not explicitly disclose that the performance data is “measured by a second client” and used when directing “the first client” to a server for the selected application. Shastri also did not explicitly disclose “wherein the list is ranked based on an average” performance of the application.
However in a related art, Keagy disclosed a multi-server appliance in which two webservers at a first tier interact with an application server at a second tier (see Keagy 14:9-18), an image database storing configurations for various commonly used applications (see Keagy 14:19-24), and a user selecting an application image from the image store database (see Keagy 15:4-13). A user is assisted in selecting an appropriate application image by providing performance metrics for the images in the image database, the performance metrics are obtained from other users who have monitored the performance of the images (15:14-20), i.e. “measured by a second client” and used when presenting application information to “the first client”. Keagy also disclosed providing a list of available images with performance metrics for each image (see Keagy 15:21-26), e.g. (3) metric that provides an average performance rating, on a scale of one to five stars, that other users have provided as to the performance or effectiveness of a particular image (see Keagy 15:32-35), i.e. “wherein the list is ranked based on an average” performance of the application. Determining the application’s “rendering” performance is taught in Shastri above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri and Keagy to further describe how application performance is measured and presented to a user. Including Keagy’s teachings regarding using another user’s performance data would improve the user’s experience by enabling the user to select between options that are known to be effective or provide a specific level of performance (see Keagy 15:42-45).
Shastri-Keagy did not explicitly disclose that the performance data is for application data “over a remote desktop connection” and “wherein the computing device is a broker device that is an intermediary between the client and the remote servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080). Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing device is a broker device that is an intermediary between the client and the remote servers”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri-Keagy and Agrawal to further describe performance monitoring and a broker device in a remote desktop environment.  Including Agrawal’s teachings would ensure that the server is able to meet the user’s needs during use of a remote desktop (see Agrawal 0003).

Regarding claim 8, Shastri disclosed a computing device (see Shastri 0027, 0032-0033, 0035, Fig. 1-2), comprising:
a communication interface (see Shastri 0036: interface);
a memory (see Shastri 0060: data repository, memory);
a processor coupled to the memory (see Shastri 0027, 0060: computer, memory), wherein the processor is to:
aggregate performance data from a plurality of servers, wherein the performance data comprises a frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Keagy combination below) and indicates rendering performance of a foreground application executed by at least one of the servers and streamed from at least one of the servers (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server) over a remote desktop connection (see Agrawal combination below); 
establish a connection with a first (see Keagy combination below) client (see Shastri 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server);
send a list of applications available on the plurality of servers to the first (see Keagy combination below) client (see Shastri 0030: listing the available servers and multimedia content);
receive an indication of a selected application from the first (see Keagy combination below) client (see Shastri 0030: selecting one of multiple distributed servers for streaming multimedia content | 0061: selecting media content to be downloaded and played and establishing a connection with server to receive the selected media content), wherein the computing device is a broker device that is an intermediary between the first (see Keagy combination below) client and the plurality of servers (see Agrawal combination below); and 
send a list of servers to the first (see Keagy combination below) client (see Shastri 0030: users are presented a choice of servers | 0038: presenting users with a list of server IP addresses), wherein the list is ranked based on the performance data measured by the second client (see Keagy combination below).

Shastri did not explicitly disclose “a first client” and that the performance data is “measured by a second client”. Shastri also did not explicitly disclose “wherein the list is ranked based on the performance data measured by the second client”.
However in a related art, Keagy disclosed a multi-server appliance in which two webservers at a first tier interact with an application server at a second tier (see Keagy 14:9-18), an image database storing configurations for various commonly used applications (see Keagy 14:19-24), and a user selecting an application image from the image store database (see Keagy 15:4-13). A user is assisted in selecting an appropriate application image by providing performance metrics for the images in the image database, the performance metrics are obtained from other users who have monitored the performance of the images (15:14-20), i.e. “measured by a second client” and used when presenting application information to “the first client”. Keagy also disclosed providing a list of available images with performance metrics for each image (see Keagy 15:21-26), e.g. (3) metric that provides an average performance rating, on a scale of one to five stars, that other users have provided as to the performance or effectiveness of a particular image (see Keagy 15:32-35), i.e. “wherein the list is ranked based on the performance data measured by the second client”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri and Keagy to further describe how application performance is measured and presented to a user. Including Keagy’s teachings regarding using another user’s performance data would improve the user’s experience by enabling the user to select between options that are known to be effective or provide a specific level of performance (see Keagy 15:42-45).

Shastri-Keagy did not explicitly disclose that the performance data is for application data “over a remote desktop connection” and “wherein the computing device is a broker device that is an intermediary between the first client and the plurality of servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080). Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing device is a broker device that is an intermediary between the first client and the plurality of servers”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri-Keagy and Agrawal to further describe performance monitoring and a broker device in a remote desktop environment.  Including Agrawal’s teachings would ensure that the server is able to meet the user’s needs during use of a remote desktop (see Agrawal 0003).

Regarding claim 14, Shastri disclosed a non-transitory tangible computer-readable medium storing executable code (see Shastri 0033: dynamic-server-selection (DSS) module | 0060: DSS module on memory), comprising:
code to cause a computing device to collect rendering data from a plurality of servers, wherein the rendering data indicates a client frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Keagy combination below) of a foreground program executed by a server and streamed in video from the server (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server | 0066: QoS value includes frame bit rate) over a remote desktop connection (see Agrawal combination below); and
code to cause the computing device to select a server for a first (see Keagy combination below) client based on an average (see Keagy combination below) rendering performance data (see Shastri 0042: presenting performance information for each server | 0052: determining a server rating by averaging performance data, e.g. frame rate (0040), load, data transfer, bandwidth, etc. (0051)) measured by the second client (see Keagy combination below) of a selected application (see Shastri 0030: selecting one of multiple distributed servers for streaming multimedia content | 0062, 0067: redirecting the user to an alternate server that has a better performance in order to provide the selected media content), wherein the computing device is a broker device that is an intermediary between the first (see Keagy combination below) client and the plurality of servers (see Agrawal combination below).
Shastri did not explicitly disclose “a first client” and that the performance data is “measured by a second client”. Shastri also did not explicitly disclose selection is “based on an average [rendering] performance data measured by the second client”.
However in a related art, Keagy disclosed a multi-server appliance in which two webservers at a first tier interact with an application server at a second tier (see Keagy 14:9-18), an image database storing configurations for various commonly used applications (see Keagy 14:19-24), and a user selecting an application image from the image store database (see Keagy 15:4-13). A user is assisted in selecting an appropriate application image by providing performance metrics for the images in the image database, the performance metrics are obtained from other users who have monitored the performance of the images (15:14-20), i.e. “measured by a second client” and used when presenting application information to “the first client”. Keagy also disclosed providing a list of available images with performance metrics for each image (see Keagy 15:21-26), e.g. (3) metric that provides an average performance rating, on a scale of one to five stars, that other users have provided as to the performance or effectiveness of a particular image (see Keagy 15:32-35), i.e. “based on an [application’s] average performance data measured by the second client”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri and Keagy to further describe how application performance is measured and presented to a user. Including Keagy’s teachings regarding using another user’s performance data would improve the user’s experience by enabling the user to select between options that are known to be effective or provide a specific level of performance (see Keagy 15:42-45).

Shastri-Keagy did not explicitly disclose that the performance data is for application data “over a remote desktop connection”, and “wherein the computing device is a broker device that is an intermediary between the first client and the plurality of servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080). Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing device is a broker device that is an intermediary between the first client and the plurality of servers”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri-Keagy and Agrawal to further describe performance monitoring and a broker device in a remote desktop environment.  Including Agrawal’s teachings would ensure that the server is able to meet the user’s needs during use of a remote desktop (see Agrawal 0003).

Regarding claim 3, Shastri-Keagy-Agrawal disclosed the method of claim 1, wherein directing the first client to the at least one of the remote servers further comprises sending a server identifier to the first client, wherein the server identifier identifies one of the remote servers with a highest average rendering performance for the selected application (see Shastri 0053: determining which server is weighted higher). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 1 above.

Regarding claim 5, Shastri-Keagy-Agrawal disclosed the method of claim 1, wherein the performance data further comprises a remote server identifier and an application identifier (see Shastri 0030: identifying servers and content hosted by the servers). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 1 above.

Regarding claim 7, Shastri-Keagy-Agrawal disclosed the method of claim 1, wherein the rendering performance is measured by at least one of the remote servers (see Shastri 0038: measuring server performance). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 1 above.

Regarding claim 10, Shastri-Keagy-Agrawal disclosed the computing device of claim 8, wherein the processor is to rank the list based on the performance data by further ranking the servers based on an average rendering performance for clients on a subnet of the first client for the selected application (see Shastri 0030: presenting user with a choice of servers for the selected content | 0042: determining performance of server providing selected content | 0027: subnet | Keagy 15:21-26: a ranked list of available images with performance metrics for each image, e.g. (3) metric that provides an average performance rating, on a scale of one to five stars, that other users have provided as to the performance or effectiveness of a particular image (see Keagy 15:32-35)). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 8 above.

Regarding claim 11, Shastri-Keagy-Agrawal disclosed the computing device of claim 8, wherein the processor is to rank the list based on the performance data by further ranking the servers based on an average rendering performance for all clients for the selected application (see Shastri 0030: presenting user with a choice of servers for the selected content | 0042: determining performance of server providing selected content | 0027: subnet | Keagy 15:21-26: a ranked list of available images with performance metrics for each image, e.g. (3) metric that provides an average performance rating, on a scale of one to five stars, that other users have provided as to the performance or effectiveness of a particular image (see Keagy 15:32-35)). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 8 above.
Regarding claim 12, Shastri-Keagy-Agrawal disclosed the computing device of claim 8, wherein the list of servers comprises an indication of servers on which the selected application is available (see Shastri 0030: presenting user with a choice of servers for the selected content). The motivation to combine Shastri, Keagy, and Agarwal is the same as that presented in claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                       
2 May 2022
/Patrice L Winder/Primary Examiner, Art Unit 2452